    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 1 of 11 PageID #:402




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JAZMINE JUAREZ,                                      )
                                                     )
                Plaintiff,                           )
                                                     )           No. 19 C 7705
        v.                                           )
                                                     )           Judge Sara L. Ellis
EXPERIAN INFORMATION                                 )
SOLUTIONS, INC.,                                     )
                                                     )
                Defendant.                           )

                                      OPINION AND ORDER

        After Plaintiff Jazmine Juarez incurred consumer credit card debt, Defendant Experian

Information Solutions, Inc. (“Experian”) reported information about the debt in credit reports it

compiled and distributed. Juarez claims that this information is inaccurate, and she filed suit

against Experian under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

Experian answered Juarez’s complaint and now moves for judgment on the pleadings. Because

the information reported by Experian is not factually inaccurate, Juarez cannot proceed on her

FCRA claims against Experian. The Court therefore grants Experian’s motion for judgment on

the pleadings [20].

                                          BACKGROUND 1

        Juarez incurred debt for a Citibank N.A. consumer credit card (“the Debt”) that was later

obtained (purportedly) by Midland Funding, LLC and Midland Credit Management Inc.


1
 The Court derives the background facts from Juarez’s complaint, the exhibits attached to the complaint,
and Experian’s answer. See N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452–53
(7th Cir. 1998). In doing so, the Court has not considered legal conclusions, “sheer speculation, bald
assertions, [or] unsupported conclusory statements.” Taha v. Int’l Bhd. of Teamsters, Local 781, 947 F.3d
464, 469 (7th Cir. 2020); Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014).
Moreover, if an exhibit contradicts allegations in the complaint, “the exhibit trumps the allegations.” N.
Ind. Gun & Outdoor Shows, 163 F.3d at 454.
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 2 of 11 PageID #:403




(“Midland”). 2 In February 2017, Midland sued Juarez in Illinois state court to collect payment

on the Debt (the “state court action”). In the state court action, Midland produced a notarized

affidavit from an employee averring that Midland had purchased the Debt from Citibank in May

2016. However, Midland did not provide a purchase agreement for the Debt. Disputing the

Debt, Juarez litigated the state court action, and she ultimately sought to arbitrate the dispute.

Arbitration was set for October 30, 2017, but four days before the scheduled arbitration, Midland

dismissed the state court action without prejudice. 3

        Despite dismissing the state court action, Midland continued to furnish information

regarding the Debt to each of the major credit bureaus. On December 7, 2017, Juarez’s counsel

sent a letter to Experian, which is a consumer reporting agency (“CRA”) that “assembles and/or

evaluates consumer credit information” for use in credit reports. Doc. 1 ¶ 5. In the December 7

letter, Juarez’s counsel asserted that Experian was reporting inaccurate information regarding

Juarez and requested that Experian remove the Midland tradeline from her credit report.

According to the letter, Juarez had “long disputed owing any debt” to Midland, and Juarez’s

counsel claimed that Midland had dismissed the state court action because it “was unable to

prove that Ms. Juarez owes any money at all.” Doc. 1-1 at 2. Juarez’s counsel sent a number of

documents with the letter, including Midland’s complaint in the state court action, the

aforementioned affidavit regarding Midland’s ownership of the Debt, the order dismissing the

state court action, and the Midland tradeline.

2
  Midland Funding is a debt purchaser, and Midland Credit Management “is an affiliate of Midland
Funding that services Midland Funding’s consumer debt accounts.” Madden v. Midland Funding, LLC,
786 F.3d 246, 248 (2d Cir. 2015). The parties do not distinguish between the two Midland entities in
their briefing, and any distinction between the entities is irrelevant to the Court’s resolution of Experian’s
motion. Therefore, the Court uses “Midland” to refer to one or both of these Midland entities.
3
 Juarez also alleges that Midland dismissed the state court action “[r]ather than lose at arbitration for lack
of evidence.” Doc. 1 ¶ 15. This is speculation that the Court does not consider. See Taha, 947 F.3d at
469.

                                                      2
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 3 of 11 PageID #:404




       Experian received the December 7 letter and accompanying documentation on December

11, 2017. Juarez alleges, upon information and belief, that within five days of receiving Juarez’s

correspondence, Experian notified Midland of Juarez’s dispute and the nature of the dispute.

Experian, in turn, admits that it sent an Automated Consumer Dispute Verification (“ACDV”)

and a copy of Juarez’s dispute to Midland. Juarez also alleges upon information and belief that

Experian updated its reporting of the Debt based solely upon information provided by Midland in

response to Experian’s notification. Ultimately, though, Experian did not remove the Midland

tradeline from Juarez’s credit report, and it continued to report the Midland tradeline on Juarez’s

credit report as recently as November 2019.

       Juarez alleges that Experian violated 15 U.S.C. § 1681e(b) and 15 U.S.C. § 1681i(a) by

failing to (1) “conduct a proper and reasonable reinvestigation concerning the inaccurate

information in [her] credit report after receiving notice of the dispute from” Juarez; (2) “provide

all relevant information provided by [Juarez] regarding the dispute of the inaccurate information”

to Midland; (3) “consider all relevant information submitted by” Juarez about the dispute;

(4) “delete the inaccurate information from [Juarez’s] credit file after reinvestigation” or “note

the disputed status of the inaccurate information”; and (5) “employ and follow reasonable

procedures to assure maximum possible accuracy of [Juarez’s] credit report, information and

file[.]” Doc. 1 ¶¶ 36, 40, 42, 44, 46, 48. The inaccurate information reported by Experian about

Juarez reflects negatively upon Juarez, her credit application history, her financial responsibility

as a debtor, and her credit worthiness.

                                      LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(c), a party may move for judgment on the

pleadings after the parties have filed the complaint and answer. Fed. R. Civ. P. 12(c); Buchanan-



                                                  3
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 4 of 11 PageID #:405




Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). A motion under Rule 12(c) “is

governed by the same standards as a motion to dismiss for failure to state a claim under Rule

12(b)(6).” Adams, 742 F.3d at 727–28. Thus, “[t]o survive a motion for judgment on the

pleadings, ‘a complaint must state a claim to relief that is plausible on its face.’” Denan v. Trans

Union LLC, 959 F.3d 290, 293 (7th Cir. 2020) (quoting Bishop v. Air Line Pilots Ass’n, Int’l,

900 F.3d 388, 397 (7th Cir. 2018)). When assessing the facial plausibility of a claim, the Court

takes “all well-pleaded allegations as true” and draws “all reasonable inferences and facts in

favor of the non-movant.” Bishop, 900 F.3d at 397 (citation omitted); Scherr v. Marriott Int’l,

Inc., 703 F.3d 1069, 1073 (7th Cir. 2013). At the same time, the Court need not accept legal

assertions, “sheer speculation, bald assertions, [or] unsupported conclusory statements,” nor must

the Court “ignore facts set forth in the complaint that undermine the plaintiff’s claim.” Taha,

947 F.3d at 469; Bishop, 900 F.3d at 397 (citation omitted); Buchanan-Moore, 570 F.3d at 827.

In ruling on a Rule 12(c) motion, the Court considers the pleadings, which include the complaint,

answer, and documents attached as exhibits to the complaint and answer; “documents

incorporated by reference to the pleadings”; and matters that are properly subject to judicial

notice. Milwaukee Police Ass’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017) (citation omitted);

N. Ind. Gun & Outdoor Shows, 163 F.3d at 452.

                                               ANALYSIS

        Juarez alleges that Experian violated § 1681e(b) and § 1681i(a)(1), (a)(2), (a)(4), and

(a)(5) of the FCRA. 4 Under § 1681e(b), whenever a CRA prepares a credit report, “it shall


4
  Juarez did not identify 15 U.S.C. § 1681i(c) in her complaint, but her allegation that Experian “failed to
note the disputed status of the inaccurate information,” Doc. 1 ¶ 36, could be seen as invoking this
subsection as a statutory basis for her claims. See 15 U.S.C. § 1681i(c) (“Whenever a statement of a
dispute is filed, . . . the consumer reporting agency shall, in any subsequent consumer report containing
the information in question, clearly note that it is disputed by the consumer and provide either the
consumer’s statement or a clear and accurate codification or summary thereof.”). As Experian points out,

                                                     4
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 5 of 11 PageID #:406




follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b). Section

1681i(a) covers “[r]einvestigations of” information disputed by a consumer. Id. § 1681i(a).

Relevant here, § 1681i(a) addresses the requirements of the reinvestigation (subsection (a)(1)),

notice of the dispute from the CRA to the furnisher of the information (subsection (a)(2)), 5

“[c]onsideration of consumer information” (subsection (a)(4)), and “[t]reatment of inaccurate or

unverifiable information” (subsection (a)(5)). Id.

        To state a claim under either 15 U.S.C. § 1681e(b) or 15 U.S.C. § 1681i(a), a plaintiff

must sufficiently allege that the defendant’s credit report contains inaccurate information.

Denan, 959 F.3d at 297–98; Humphrey v. Trans Union LLC, 759 F. App’x 484, 488 (7th Cir.

2019); Handrock v. Ocwen Loan Servicing, LLC, 216 F. Supp. 3d 869, 873 (N.D. Ill. 2016). The

information, however, must be factually inaccurate; an alleged legal inaccuracy is not sufficient.

See Denan, 959 F.3d at 294–96; Humphrey, 759 F. App’x at 488. “Factually inaccurate

information includes inaccurate amounts, tradeline items not immediately removed once vacated,

and inaccurately updated loan terms[,]” whereas “legal inaccuracies include the validity of debt

or a dispute regarding to whom the debt was assigned.” Rodas v. Experian Info. Sols., Inc., No.

19-CV-07706, 2020 WL 4226669, at *2 (N.D. Ill. July 23, 2020) (citations omitted).


however, a claim under § 1681i(c) requires the plaintiff to file a statement of dispute upon completion of
the CRA’s reinvestigation. 15 U.S.C. § 1681i(b), (c); Lancaster v. Trans Union, LLC, No. 09 C 1698,
2010 WL 4625345, at *5 (N.D. Ill. Nov. 4, 2010); Benson v. Trans Union, LLC, 387 F. Supp. 2d 834, 844
(N.D. Ill. 2005); Moline v. Experian Info. Sols., Inc., 289 F. Supp. 2d 956, 959 (N.D. Ill. 2003). Juarez’s
complaint does not allege that she filed the required statement of dispute after Experian’s reinvestigation.
Juarez also did not respond to Experian’s § 1681i(c) arguments; indeed, she does not even argue that she
is pursuing a claim under that statutory subsection. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th
Cir. 2010) (“Failure to respond to an argument . . . results in waiver.”). Thus, the Court does not consider
any claim under § 1681i(c).
5
  A “furnisher” is “an entity that furnishes information relating to consumers to one or more consumer
reporting agencies for inclusion in a consumer report.” Denan, 959 F.3d at 294 n.2 (quoting 12 C.F.R.
§ 1022.41(c)). Juarez alleges that Midland is a furnisher.

                                                     5
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 6 of 11 PageID #:407




        Experian argues that the Court should dismiss Juarez’s claims under §§ 1681e(b) and

1681i(a) because she “fails to allege facts showing that there was anything factually inaccurate

about the way” Experian reported the Debt and because Juarez’s lawsuit inappropriately attempts

to use the FCRA “to collaterally attack the validity of” the Debt. Doc. 21 at 6–7. Juarez

counters by arguing that she is not disputing the validity of the Debt. Rather, Juarez continues,

she is only disputing Midland’s ownership of the debt, which is a factual inaccuracy because

ownership is a pure question of fact. 6

        The Court agrees that Juarez is not disputing the legality or validity of the Debt. For

example, she is not contending that the Debt is void ab initio under state usury laws, as was the

case in Denan, see 959 F.3d at 293–95. Instead, Juarez argues only that Midland cannot collect

from her because it is not the rightful owner of the Debt. This is not a dispute over the legality,

validity, or enforceability of the Debt itself, but a dispute over whether a particular party

(Midland) owns the Debt and can therefore collect payment on it.

        Even so, the Court does not agree with Juarez that whether Midland owns the Debt is a

pure question of fact. Courts generally categorize property ownership 7 as a mixed question of

law and fact. See, e.g., St. Louis & S.F. Ry. Co. v. Gill, 156 U.S. 649, 664 (1895) (characterizing

allegations regarding “ownership of property” as “allegations of mixed law and fact”); PGP,



6
  Juarez’s complaint also alleges that the Midland tradeline inaccurately lists “a balance of $4,535, status
as a ‘collection account,’ and several notations of delinquency.” Doc. 1 ¶ 25. But Juarez does not rely
upon these alleged inaccuracies to oppose Experian’s motion, so the Court does not consider whether they
constitute factual inaccuracies that support Juarez’s FCRA claims. See Marling v. Littlejohn, 964 F.3d
667, 669 (7th Cir. 2020) (declining to pursue a potential argument that a party did not make); Alioto v.
Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (“[A] person waives an argument by failing to make it
before the district court. We apply that rule where a party fails to develop arguments related to a discrete
issue, and we also apply that rule where a litigant effectively abandons the litigation by not responding to
alleged deficiencies in a motion to dismiss.” (citations omitted)); Bonte, 624 F.3d at 466.
7
 A debt is intangible property. See Texas v. New Jersey, 379 U.S. 674, 677 (1965); Marc Dev., Inc. v.
Wolin, 904 F. Supp. 777, 794 n.9 (N.D. Ill. 1995).

                                                     6
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 7 of 11 PageID #:408




LLC v. TPII, LLC, 734 F. App’x 330, 333 (6th Cir. 2018) (“[O]wnership of a trademark is a

mixed question of law and fact.”); New Windsor Volunteer Ambulance Corps, Inc. v. Meyers,

442 F.3d 101, 111 (2d Cir. 2006) (“The question of who owns a given item of personal property

is a mixed question of law and fact.”); Kahn v. Gen. Motors Corp., 77 F.3d 457, 459 (Fed. Cir.

1996) (“The ownership of patent property is a matter of law, the decision of which may entail

underlying factual inquiries.”); Motta v. Samuel Weiser, Inc., 768 F.2d 481, 484 (1st Cir. 1985)

(“A determination of [copyright] ownership is a conclusion of law based on underlying facts.”);

Chi. Title & Tr. Co. v. Ward, 332 Ill. 126, 130–31 (1928) (“[O]wnership is a mixed question of

law and fact. It involves the question of what was done in passing title or ownership, and the

legal effect attached to what was done.”); Highsmith v. Dep’t of Pub. Aid, 345 Ill. App. 3d 774,

778 (2004) (“[O]wnership of a joint account is not a purely factual question but, rather, involves

consideration of historical facts within a framework of legal principles.”). In fact, another court

in this District recently rejected the same argument Juarez makes here, finding that ownership of

the plaintiff’s debt “is a mixed question of law and fact[.]” Chuluunbat v. Cavalry Portfolio

Servs., LLC, No. 20 C 164, 2020 WL 4208106, at *3 (N.D. Ill. July 22, 2020).

        To support her contention, Juarez relies upon In re Meyer, in which the Seventh Circuit

stated that “[t]he question of ownership is a pure question of fact.” 151 F.3d 1033 (Table), 1998

WL 538160, at *4 (7th Cir. Aug. 21, 1998). But In re Meyer did not address the matter at issue

here, i.e., whether a dispute over the ownership of a debt is a factual inaccuracy upon which a

plaintiff can base claims under § 1681e(b) or § 1681i(a). 8 See also Chuluunbat, 2020 WL

4208106, at *3 (rejecting the plaintiff’s reliance on In re Meyer for the same argument because


8
 In re Meyer is also an unpublished, nonprecedential order that parties generally should not cite. See 7th
Cir. R. 32.1(d) (“No order of this court issued before January 1, 2007, may be cited except to support a
claim of preclusion (res judicata or collateral estoppel) or to establish the law of the case from an earlier
appeal in the same proceeding.”).

                                                      7
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 8 of 11 PageID #:409




In re Meyer “involved ownership of a corporation, not a debt, and the FCRA was not implicated

in that case as it involved a tax avoidance scheme that went askew”). Nor does the Court find it

persuasive that the parties and the court in two district court cases from Missouri may have

assumed that whether the plaintiff incurred the debt at issue was a question of fact that could

foreclose summary judgment on an FCRA claim. See Doc. 35 at 8–9 (citing Campbell v.

Experian Info. Sols., Inc., No. 08-4217-CV-C-NKL, 2009 WL 3834125 (W.D. Mo. Nov. 13,

2009); Murphy v. Midland Credit Mgmt., Inc., 456 F. Supp. 2d 1082 (E.D. Mo. 2006)). The

defendants in Campbell and Murphy did not argue that the debtor’s misidentification was a legal

inaccuracy not governed by § 1681e(b) or § 1681i(a), see Campbell, 2009 WL 3834125, at *1,

*3–8; Murphy, 456 F. Supp. 2d at 1088–89, so there was no reason for the courts in those cases

to consider that argument, see United States v. Sineneng-Smith, 590 U.S. ----, 140 S. Ct. 1575,

1579 (2020); Wells v. Caudill, --- F.3d ----, 2020 WL 4198135, at *3 (7th Cir. July 22, 2020) (the

fact that a court resolved an issue using the parties’ assumption “does not turn [that] assumption

into a holding”); see also Pinno v. Wachtendorf, 845 F.3d 328, 331 (7th Cir. 2017) (“[J]udicial

opinions must be interpreted in context.”).

       In any event, determining what constitutes “factually” as opposed to “legally” inaccurate

information for purposes of § 1681e(b) and § 1681i(a) does not involve simply looking to

whether courts characterize the dispute as a question of fact or a question of law in the context of

litigation. Rather, the Court must look to whether Experian “could have uncovered the

inaccuracy if it had reasonably” investigated the issue. DeAndrade v. Trans Union LLC, 523

F.3d 61, 68 (1st Cir. 2008) (citation omitted) (internal quotation marks omitted); Denan, 959

F.3d at 296, 298 (finding no factual inaccuracies where “no reasonable procedures could have

uncovered an inaccuracy in plaintiffs’ credit reports”). In conducting this inquiry, courts



                                                 8
    Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 9 of 11 PageID #:410




consider whether a CRA is obligated or qualified to resolve the dispute at hand. See, e.g.,

Denan, 959 F.3d at 295 (explaining that the FCRA and its regulations do not impose a duty on

CRAs to provide accurate information about liability or “determine the legality of a disputed

debt”); id. at 295, 297 (finding that the power to resolve certain legal issues were for a court only

and “exceed[ed] the competencies of consumer reporting agencies”); Humphrey, 759 F. App’x at

488 (finding that the plaintiff did not allege a factual inaccuracy where the question of whether

he “was entitled to a suspension of collections was a legal question beyond the scope of a

reasonable reinvestigation” by a CRA); DeAndrade, 523 F.3d at 68 (finding that “a legal issue

that a credit agency . . . [was] neither qualified nor obligated to resolve under the FCRA” did not

constitute “a factual inaccuracy that could have been uncovered by a reasonable

reinvestigation”).

        Here, a reasonable investigation by Experian could not have revealed that Midland did

not own the Debt. Midland’s dismissal of the state court action against Juarez without prejudice

did not constitute a final decision on the merits as to the Debt’s ownership, Doherty v. FDIC, 932

F.3d 978, 982 (7th Cir. 2019), and Juarez does not identify any other court ruling or decision

holding that Midland does not own the Debt. Instead, Juarez alleges that Midland lacks

sufficient evidence to prove its ownership of the Debt. 9 See, e.g., Doc. 1 ¶¶ 11, 14 (“Midland

failed to provide sufficient evidence [in the state court action] to prove it owned any debt

alleged[ly] owed by [Juarez] when it filed its lawsuit. . . . Midland had no purchase agreement


9
  In responding to Experian’s motion, Juarez inaccurately asserts that “Midland failed to produce
evidence that it owned the” Debt and that Midland’s claim of ownership is “unsubstantiated.” Doc. 35 at
2, 5, 10. The affidavit provided by Midland in the state court action, which Juarez provided to Experian
and attached to her complaint, provides evidence that supports Midland’s claim of ownership. See
Unifund CCR Partners v. Shah, 407 Ill. App. 3d 737, 745 (2011) (“Affidavits are a substitute for
testimony taken in open court[.]” (citations omitted) (internal quotation marks omitted)). Juarez may
dispute the veracity of this affidavit or its significance, but it is nonetheless evidence provided by Midland
to substantiate its ownership claim.

                                                      9
   Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 10 of 11 PageID #:411




for this alleged debt.”). Yet Experian is not qualified to determine what evidence is necessary to

establish Midland’s ownership of the Debt. A court must decide that issue by interpreting

applicable state law. See United States v. Mitchell, 403 U.S. 190, 197 (1971) (“In the

determination of ownership, state law controls.”); United States v. Henricks, 886 F.3d 618, 626

(7th Cir. 2018) (“State law is employed to ascertain who owned what property[.]”); Chi. Title &

Tr. Co., 332 Ill. at 130–31 (ownership “involves the question of what was done in passing title or

ownership, and the legal effect attached to what was done”); cf. Denan, 959 F.3d at 295, 297

(noting that only a court could determine whether different states’ laws rendered the loans at

issue void). Whether Midland has sufficient evidence to demonstrate that it owns the Debt under

applicable state law is precisely the type of decision for a court to make in a lawsuit between

Midland and Juarez; it is not a decision that Experian was obligated to make. See Denan, 959

F.3d at 296–97; DeAndrade, 523 F.3d at 68.

       Rodas and Chuluunbat, two recent decisions from this District, provide further support

for the Court’s conclusion. Like Juarez, the plaintiffs in both Rodas and Chuluunbat disputed

that a particular company owned their debts, and they sued CRAs under the FCRA for

inaccurately reporting that their debts were owned by those companies. Rodas, 2020 WL

4226669, at *1–2; Chuluunbat, 2020 WL 4208106, at *1, *3. In response to Rule 12 motions (a

Rule 12(c) motion in Rodas and a Rule 12(b)(6) motion in Chuluunbat), the plaintiffs argued,

like Juarez again, that a dispute over who owns their debts is a pure question of fact and,

therefore, a factual inaccuracy that the CRAs could have uncovered. Rodas, No. 19-CV-07706,

Doc. 46 at 2, 10–11; Chuluunbat, 2020 WL 4208106, at *3. The Rodas and Chuluunbat courts

rejected this argument and dismissed the plaintiffs’ claims against the CRAs. Rodas, 2020 WL

4226669, at *2; Chuluunbat, 2020 WL 4208106, at *3. In Rodas, the court explained that the



                                                10
   Case: 1:19-cv-07705 Document #: 45 Filed: 08/31/20 Page 11 of 11 PageID #:412




plaintiff’s contention that a company did not own the debt “is a potential legal inaccuracy, not a

factual one,” and that the plaintiff could not dispute this legal issue “as a factual inaccuracy

with” the CRA “[u]ntil a tribunal decides” it. 2020 WL 4226669, at *2. Similarly, the court in

Chuluunbat reasoned that because ownership of the debt at issue “is a mixed question of law and

fact, any inaccuracy relating to the [d]ebt’s ownership is a legal inaccuracy and not a factual

one.” 2020 WL 4208106, at *3.

        As in Rodas and Chuluunbat, Juarez’s contention that Midland does not own the Debt is

not a factual inaccuracy that can subject Experian to liability for Juarez’s claims. And until a

court or other tribunal finds that Midland does not own the Debt, Juarez’s claims under

§ 1681e(b) and § 1681i(a) based on this alleged inaccuracy do “not move from speculative to

plausible.” See Denan, 959 F.3d at 295–96. Therefore, judgment on the pleadings in Experian’s

favor is appropriate.

                                          CONCLUSION

        For the foregoing reasons, the Court grants Experian’s motion for judgment on the

pleadings [20]. The Court enters judgment for Experian on Juarez’s complaint and terminates

this case.


Dated: August 31, 2020                                         ______________________
                                                               SARA L. ELLIS
                                                               United States District Judge




                                                 11
